Title: Gabriel de Sartine to John Adams: A Translation, 21 September 1778
From: Sartine, Antoine Raymond Jean Gualbert Gabriel de
To: Adams, John


      
       Gentlemen
       Versailles. 21st. Septr. 1778
      
      I have received the letter which you did me the honor of writing to me the 17th. instant. I made no doubt but that the reflexions which I made on the necessity of Establishing a perfect reciprocity between the two Nations with respect to reprisals at sea, would appear just to you. I am sorry that you have not at hand a copy of the Laws of the U States on this Subject which might have prevented some difficulties that the distance of time and place may render frequent. The Regulations of Massachusets Bay which Capt. McNeill has informed you of is different from the English Laws and more like the French. The Regulation of England by leaving at any rate one half of the vessel to the first owner, appears most conformable to the Interests of Commerce, which ought never to be forgotten even in the midst of War. But it would be more especially essential that the different provinces of the U States should adopt on this head uniform and invariable laws, so that there should not exist in any of the provinces particular laws, which the ignorance of Owners of vessels will not permit them to apply to the different States, and which would necessarily bring on difficulties that might be avoided by a common Legislation.
      With respect to the question of Fact concerning the recapture of the ship Isabella by Capt. McNeill, I have only pointed out the motives which the proprietors of this vessel conceive they have for reclaiming it, and on which they ground their pretensions in the letter which they have addressed to me; it belongs not to the administration to investigate them, the cognizance thereof being reserved to the Tribunals, But if the decision of the Tribunals is adverse to the first proprietor, you will surely conceive it proper, that the Third, or even one half of this vessel should be deposited in the hands of such public Officers as shall be appointed for that purpose untill the two nations have agreed on Laws which shall be respectively followed with respect to Vessels recaptured from the Common Enemy.
      I have the honor &c.
      